DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/28/2022 (hereafter “the amendment”) has been accepted and entered. Claim 27 is still withdrawn since the elected species did not disclose both the track and the slits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two protrusions, and wherein said at least two protrusions are located on opposing faces” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,6-9 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heel area" in line 10.  There is insufficient antecedent basis for this limitation in the claim because prior to that limitation the claim does not recite any “the heel area.” For purpose of examination the limitation will be interpreted as “a heel area”. Claim 3,6-9 and 21-23, which depend on claim 1, are similarly rejected. 
Claim 3 recites the limitation “said protrusion generally extends along said entire internal length” is unclear because claim 1 recites that there are two protrusions and it is unclear which protrusion extends along the entire length. For purpose of examination the limitation will be interpreted as “said one of the protrusions generally extends along said entire internal length.” 
Claim 21 recited the limitation “wherein said protrusion extends along a portion of the length of said internal length” is unclear because claim 1 recites that there are two protrusions and it is unclear which protrusion extends along the entire length. For purpose of examination the limitation will be interpreted as “said one of the protrusions generally extends along said entire internal length.”
Claim 22 recites the limitation “wherein said protrusion generally extends along said entire internal height” is unclear because claim 1 recites that there are two protrusions and it is unclear which protrusion extends along the entire length. For purpose of examination the limitation will be interpreted as “said one of the protrusions generally extends along said entire internal height.” Claim 23, which depend form claim 22, is similarly rejected. 
Claim 23 recites the limitation “wherein said protrusion generally extends..” is unclear because claim 1 recites that there are two protrusions and it is unclear which protrusion extends along the entire length. For purpose of examination the limitation will be interpreted as “said one of the protrusions generally extends.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17,28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meynard (US20130270132A1).

Regarding claim 16, Meynard teaches a shoe box comprising (fig.4 shows the shoe box):
a base which further comprises an inner area (Fig. 4 shows the base comprises bottom 60); 
at least one protrusion which protrudes into said inner area (fig. 4 shows the divider 110); 
wherein said protrusion comprises an extended and a contracted position (fig.4 where divider 110 can be extended and contracted based on which slots 100-103 they are inserted).; 
wherein said protrusion further comprises a first location and a second location different from said first location (the divider 110 can be in a first location in slot 101 and a second location in slot 103); 
 a plurality of slits; wherein said protrusion moves along said plurality of slits between said first and second locations (fig.4 shows slits 100-103 and the protrusion can move along said plurality of slots); 
wherein said plurality of slits are spaced from one another at a certain distance (fig.4 shows the slits 100-103 are spaced from one another at a certain distance).

Regarding claim 17, the references as applied to claim 16 above discloses all the limitations substantially claimed. Meynard further teaches said plurality of slits further comprises at least two slits generally perpendicular to said protrusion (fig.4 shows 4 slots being made and generally perpendicular to the divider); wherein said protrusion further comprises a tab generally perpendicular to said protrusion which mates with said slit; wherein when said tab mates with said slit said lateral movement is halted (fig. 3B and 4 shows the divider 110 having 114 that mates with the slots 101). 

Regarding claim 28, the references as applied to claim 17 above discloses all the limitations substantially claimed. Meynard further teaches wherein said protrusion is hollow (fig.4 shows the divider 110 having a gap created when the divider is inserted into the slots)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,7-11,13,21-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meynard (US20130270132A1) and further in view of Meynard (US20050258224A1) will be referenced as 8224 from here on..

Regarding claim 1, as best understood based on 35 U.S.C. 112(b) issue identified above, Maynard teaches a shoe box comprising (fig.4 shows the shoe box): 
a base which further comprises an inner area (Fig. 4 shows the base comprises bottom 60); 
 at least two protrusions that protrudes into said inner area (see annotated fig.4 of Meynard below that shows protrusion that protrudes into inner area); 
wherein said at least two protrusions comprises an extended and a contracted position; wherein said at least two protrusions are attached to said shoe box (see annotated fig.4 below where two protrusions can be extended and contracted based on which slots 100-103 they are inserted)
a gap between said at least two protrusions (see annotated fig.4 below);
 wherein a heel area of a shoe fits within said gap (see annotated fig.4 below for the gap between two protrusions where heel area of a shoe is capable of fitting when shoe is inserted with bottom facing the inner area). Meynard does not teach a lid and wherein said lid is attached to said base on at least one side.
8224 does teach a lid (Fig.1 shows cover 10) and wherein said lid is attached to said base on at least one side (Fig.1 “The cover should be sized and shaped to fit over and closely engage all four sides of the bottom 20 as hereafter described”-0032). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe box disclosed by Meynard by adding the cover as disclosed by 8224 in order to cover the contents being stored in the box in this instance shoes and provide protection from dust and such.
Annotated fig.4 of Meynard 

    PNG
    media_image1.png
    818
    791
    media_image1.png
    Greyscale



Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Menard as modified in claim 1 further teaches an internal length and wherein said one of the protrusions generally extends along said entire internal length (annotated Fig. 4 above shows length that extends from flap 70 to flap 72 and one of the protrusions extends long the internal length).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Meynard as modified in claim 1 further teaches wherein said base further comprises a top face, a bottom face, a left face, a right face, a front face, and a back face (see annotated fig.4 above); wherein said lid further comprises a top face and a bottom face Fig. 1 of 8224 shows the cover 10 where the top surface of the cover 10 would be top face and bottom face would be inside of that top face); wherein said protrusion protrudes from the face selected from the group consisting of said bottom base face, said left base face, said right base face, said front base face, said back base face, said bottom lid face, and combinations thereof (Fig.4 of Maynard shows the divider 110 protrudes from the back face to the front face).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Meynard as modified in claim 1 further teaches wherein said base further comprises a top face, a bottom face, a left face, a right face, a front face, and a back face; wherein said shoe box further comprises at least two protrusions (see annotated fig.4 above), and wherein said at least two protrusions are located on opposing faces (annotated fig.4 abvoe shows two of the protrusions being located on the back face and the longer protrusion that extending entirety of the box beginning from the front face).

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Meynard as modified in claim 1 further teaches wherein said base further comprises a top face, a bottom face, a left face, a right face, a front face, and a back face; (see annotated fig.4 above) wherein said protrusion is attached to two of said faces (see annotated fig.4 above which shows one of the protrusions attached to two of said face, back and front faces).

Regarding claim 10, Menard teaches a shoe box comprising (fig.4 shows the shoe box): 
a base which further comprises an inner area (Fig. 4 shows the base comprises bottom 60); 
multiple protrusions which protrudes into said inner area from the same length side of said inner area (annotated fig..4 above shows multiple protrusions protruding into same length side of the bottom 60)
 wherein at least one side of said multiple protrusions are removably attachable (fig.4 the protrusions are removably attachable since they can be taken out of the slots); 
wherein said multiple protrusions comprises an extended and contracted position (see annotated fig.4 below where two protrusions can be extended and contracted based on which slots 100-103 they are inserted). Meynard does not teach a lid and wherein said lid is removably attachable.
8224 does teach a lid (Fig.1 shows cover 10) and wherein said lid is removably attachable (Fig.1 shows the cover 10 being removably attachable “The cover should be sized and shaped to fit over and closely engage all four sides of the bottom 20 as hereafter described”-0032). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe box disclosed by Meynard by adding the cover as disclosed by 8224 in order to cover the contents being stored in the box in this instance shoes and provide protection from dust and such.

Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Meynard as modified in claim 10 further teaches teach wherein said base further comprises a slit (Fig. 4 shows base having slots 100-103) and wherein said multiple protrusions further comprises a tab which mates with said slit and attaches said multiple protrusions to said base (annotated fig. 4 above shows the protrusions where the front face of the protrusions that would be the tap that mates with the slots 100-103).

Regarding claim 13, the references as applied to claim 10 above discloses all the limitations substantially claimed. Meynard as modified in claim 10 further teaches wherein said base further comprises a track (Fig. 4 shows base having slots 100-103) and wherein said multiple protrusions further comprises a tab which mates with said track and attaches said protrusion to said base(annotated fig. 4 above shows the protrusions where the front face of the protrusions that would be the tap that mates with the slots 100-103).

Regarding claim 21, as best understood based on 35 U.S.C. 112 (b) issue identified above,the references as applied to claim 3 above discloses all the limitations substantially claimed. Meynard as modified in claim 3 further teaches wherein said one of the protrusions extends along a portion of the length of said internal length (annotated fig.4 above shows one of the protrusions above extending along a portion of the length of said internal length).

Regarding claim 22, as best understood based on 35 U.S.C. 112 (b) issue identified above, the references as applied to claim 1 above discloses all the limitations substantially claimed. Meynard as modified in claim 1 further teaches an internal height and wherein said one of the protrusions generally extends along said entire internal height (see annotated fig. 4 above the internal height that is created to store the shoes in the base and one of the protrusions extends along the entire internal height)

Regarding claim 23, as best understood based on 35 U.S.C. 112 (b) issue identified above, the references as applied to claim 22 above discloses all the limitations substantially claimed. Meynard as modified in claim 23 further teaches teach wherein said one of the protrusions extends along a portion of the height of said internal height (annotated fig.4 above shows one of the protrusions only extends portion of the said internal height).

Regarding claim 24, the references as applied to claim 10 above discloses all the limitations substantially claimed. Meynard as modified in claim 10 further teaches teach wherein said least multiple protrusions comprise at least three protrusions (see annotated fig.4 above for the 3 protrusions). 

Regarding claim 26, the references as applied to claim 25 above discloses all the limitations substantially claimed. Meynard as modified in claim 25 further teaches a gap between said at least two said protrusions wherein said gap can vary in size and position (see annotated fig.4 above that shows the gap between two protrusions can vary in size and position based on where the protrusions are placed in the given slot).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1, and further in view of Goodman (US20100314268A1).


Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Meynard as modified in claim 1 does not teach wherein said lid further comprises a window.
Goodman does teach wherein said lid comprises a window (Fig. 5 shows the front face having a window 56). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by 8224 by adding the window as disclosed by Goodman in order to view the contacts disposed within the box. “The shoe box includes a display window to enable quick and efficient visual identification of the contents of the shoe box on an image/photograph depicted on a card which may be disposed within the window.” (Goodman, abstract)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 10, and further in view of Goodman (US20100314268A1).

Regarding claim 15, the references as applied to claim 10 above discloses all the limitations substantially claimed Meynard as modified in claim 10 does not teach wherein said lid further comprises a window.
Goodman does teach wherein said lid comprises a window (Fig. 5 shows the front face having a window 56). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by 8224 by adding the window as disclosed by Goodman in order to view the contacts disposed within the box. “The shoe box includes a display window to enable quick and efficient visual identification of the contents of the shoe box on an image/photograph depicted on a card which may be disposed within the window.” (Goodman, abstract)

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 10, and further in view of Barnett (US20070095720A1).

Regarding claim 25, the references as applied to claim 10 above discloses all the limitations substantially claimed. Meynard as modified in claim 10 further teaches a second protrusion and wherein said second protrusion is attached to said inner area (annotated fig. 4 above shows second protrusion which is attached to the inner area). Meynard does not teach wherein the second protrusion is permanently attached to the said inner area. 
Barnett teach wherein the second protrusion is permanently attached to the said inner area (fig.1 shows the partitions 20 that may be formed permanently).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second protrusion disclosed by Meynard by adding the teaching of permanently attaching protrusion to inner area as disclosed by Barnett in order to offer more stability when ships are being stored or transported.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Applicants arguments on page 9-10 with respect to Maynard are not persuasive since claims are still broad that Maynard still reads on the invention. Such as, the argument of multi protrusion, as addressed above, still reads on Maynard and the gap can still be read on Maynard when giving the claims broadest reasonable interpretation. However, applicant arguments filed with respect to Bission are considered persuasive and rejection has been withdrawn, but due to the amendments Maynard still reads on the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735